DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are faded making features hard to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30 recites the limitation "said base lattice" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 should depend from claim 29.
Claim 36 recites the limitation "said base lattice" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 36 should depend from claim 35.
Claim 36 recites the limitation "said profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claims 27, 34, 37, 39, 40, 41, 45 and 46, “and/or” is indefinite because it is unclear what limitation such language places on the claimed subject matter.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 27, 28, 31, 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Pub 2018/0243097).
With respect to claim 24, Jones discloses a method of forming (paragraph 149-150) an interbody implant device (see fig 2 below) for use between bony structures, the method comprised of: forming a frame structure (Fig 2, 11, 12, 18, 19, 32), comprising: forming a rear plate (fig 2, 31, 32) to define at least a portion of a rear wall of said interbody implant device; forming an outer top rim (fig 2, 18) to define at least a portion of a top surface (fig 2) of said interbody implant device and connecting (via a porous structure) said outer top rim to said rear wall; forming an outer bottom rim (fig 2, 19) spaced apart from said outer top rim to define at least a portion of a bottom surface (fig 2) of said interbody implant device and connecting said outer bottom rim to said rear wall; forming a top front plate (fig 2, .

    PNG
    media_image1.png
    390
    568
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 32-34, 37-43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub 2018/0243097) in view of Unger et al. (US Pub 2019/0133783).


    PNG
    media_image2.png
    390
    568
    media_image2.png
    Greyscale

With respect to claims 25, 26 and 32, Jones et al. discloses the claimed invention except for further comprising the forming of an inner top rim and forming an inner bottom rim spaced apart from said inner top rim, wherein said inner top rim is spaced apart from said outer top rim and said inner bottom rim is spaced apart from said outer bottom rim further comprising the forming of the central 
Unger et al. discloses further comprising  (See fig 33 below) the forming of an inner top rim (fig 33, 190) and forming an inner bottom rim (fig 33, 190) spaced apart from said inner top rim (fig 33), wherein said inner top rim is spaced apart from said outer top rim (fig 33) and said inner bottom rim is spaced apart from said outer bottom rim (fig 33) further comprising the forming of a central opening  (Fig 33, 103) having an upper perimeter defined by said inner top rim and having a lower perimeter defined by said inner bottom rim to form a solid boundary for the central opening for fusion material (paragraph 46). With respect to claim 40, Unger discloses wherein a bottom surface of said inner top rim is partially or fully absent said porous material forming an upper undercut (see fig 33 below) in said central opening and/or a top surface of said inner bottom rim is partially or fully absent said porous material forming a lower undercut (See fig 33 below) in said central opening.

    PNG
    media_image3.png
    339
    544
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones to include further comprising the forming of an 
With respect to claim 32, Jones in view of Unger discloses the density of the implant can have a varying density (paragraph 37 of Unger and paragraph 161 of Jones both discuss varying the density of the porous structure) but does not disclose the porous material has a mass/volume ranging of .1-5g/cm3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the porous material having a mass/volume ranging of .1-5g/cm3_ since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 38, Jones in view of Unger discloses the claimed invention except for explicitly stating the rear plate forms less than 20% of the surface area of the rear wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rear plate forms less than 20% of the surface area of the rear wall, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 41, Jones in view of Unger discloses the claimed invention except for wherein said upper undercut in said central opening is 0.05-15mm and/or a said lower undercut in said central opening is 0.05-5mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct wherein said upper undercut in said central opening is 0.05-15mm and/or said lower undercut in said central opening is 0.05-5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub 2018/0243097) in view of Landon et al. (US 2012/0321878).
With respect to claims 29 and 30, Jones discloses the claimed invention except for wherein said forming of said randomized pattern of open pores comprises using a Voronoi Lattice to generate a base lattice of said orthopedic implant by utilizing random seeds to break planar areas of said Voronoi Lattice based on a proximity of said random seeds to said planar areas and further comprising the generating of a surface roughness lattice for said base lattice by utilizing random seeds to form disconnected beams.
Landon discloses wherein said forming of said randomized pattern of open pores comprises using a Voronoi Lattice (paragraph 26) to generate a base lattice (paragraph 23) of said orthopedic implant by utilizing random seeds to break planar areas of said Voronoi Lattice based on a proximity of said random seeds (paragraph 26, remove redundant struts) to said planar areas and further comprising the generating of a surface roughness lattice for said base lattice by utilizing random seeds to form disconnected beams (fig 28A, 2802) to make an efficient method of manufacture to improve porosity without sacrificing strength (paragraph 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones to include wherein said forming of said randomized pattern of open pores comprises using a Voronoi Lattice to generate a base lattice of said orthopedic implant by utilizing random seeds to break planar areas of said Voronoi Lattice based on a proximity of said random seeds to said planar areas and further comprising the generating of a surface roughness lattice for said base lattice by utilizing random seeds to form disconnected beams in view of Landon in order to make an efficient method of manufacture to improve porosity without sacrificing strength.
s 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Unger as applied to claim 32 above, and further in view of Landon et al. (US 2012/0321878).
With respect to claims 35 and 36, Jones in view of Unger discloses the claimed invention except for wherein said forming of said randomized pattern of open pores comprises using a Voronoi Lattice to generate a base lattice of said orthopedic implant by utilizing random seeds to break planar areas of said Voronoi Lattice based on a proximity of said random seeds to said planar areas and further comprising the generating of a surface roughness lattice for said base lattice by utilizing random seeds to form disconnected beams.
Landon discloses wherein said forming of said randomized pattern of open pores comprises using a Voronoi Lattice (paragraph 26) to generate a base lattice (paragraph 23) of said orthopedic implant by utilizing random seeds to break planar areas of said Voronoi Lattice based on a proximity of said random seeds (paragraph 26, remove redundant struts) to said planar areas and further comprising the generating of a surface roughness lattice for said base lattice by utilizing random seeds to form disconnected beams (fig 28A, 2802) to make an efficient method of manufacture to improve porosity without sacrificing strength (paragraph 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones in view of Unger to include wherein said forming of said randomized pattern of open pores comprises using a Voronoi Lattice to generate a base lattice of said orthopedic implant by utilizing random seeds to break planar areas of said Voronoi Lattice based on a proximity of said random seeds to said planar areas and further comprising the generating of a surface roughness lattice for said base lattice by utilizing random seeds to form disconnected beams in view of Landon in order to make an efficient method of manufacture to improve porosity without sacrificing strength.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160324656 A1 discloses a porous implant with a rear plate
US 20190083270 A1 discloses a porous implant 
US 20170156880 A1 discloses a porous implant with rims and a rear plate
US 9724203 B2 discloses a porous structure with overlapping layers
US 10709570 B2 discloses a porous implant with front and rear plates
US 4955908 A discloses a porous implant
US 9662157 B2 discloses a porous implant with front and rear plates
US 5496372 A discloses a porous structure with overlapping layers
US 10271958 B2 discloses a porous implant with front and rear plates and rims
US 10512545 B2 discloses a porous implant with front and rear plates and rims
US 9636226 B2 discloses a porous implant
US 10517739 B2 discloses a porous implant with front and rear plates and rims
US 9681966 B2 discloses a porous implant








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773